Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Gamache on 06/01/2022.

The application has been amended as follows: 
Claim 73 is amended to recite:

73.  A nucleic acid probe comprising a sequence that is at least 96% identical to at least 20 contiguous nucleotides of SEQ ID NO: 1 and includes a C at position 630 of SEQ ID NO:  1, or the complement thereof;
wherein the nucleic acid probe specifically and selectively hybridizes to a PRRT2 sequence comprising a frameshift mutation in exon 2 of the PRRT2 gene that is c.629-630 insC, or the complement thereof; and
wherein the nucleic acid probe is labelled with a fluorescent moiety.


Claim 83 is amended to recite:

83.  An array for detecting a mutation in a PRRT2 nucleic acid, comprising:
a nucleic acid probe comprising a sequence that is at least 96% identical to at least 20 contiguous nucleotides of SEQ ID NO: 1 and includes a C at position 630 of SEQ ID NO:  1, or the complement thereof;
wherein the nucleic acid probe specifically and selectively hybridizes to a PRRT2 sequence comprising a frameshift mutation in exon 2 of the PRRT2 gene that is c.629-630 insC, or the complement thereof; and
wherein the nucleic acid probe is labelled with a fluorescent moiety.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application provides a teaching of a novel mutation in the PRRT2 gene sequence that is an insertion of a C nucleotide after position 629 of the wild-type PRRT2 coding sequence (e.g.:  a C inserted after position 629 of the wild-type coding sequence provided in SEQ ID NO: 9 produces c.629-630insC which is the PRRT2 frameshift mutation sequence provided in SEQ ID NO: 1).  The instant claims are directed to a nucleic acid probe with particular structural (i.e.:  at least 20 contiguous nucleotides of 96% identity with SEQ ID NO:  1, and including the position that is the inserted C at 630 of SEQ ID NO:  1, or the complement thereof), and functionality (i.e.:  specifically and selectively hybridizes to the c.629-630 insC PRRT2 sequence, or the complement thereof).  The prior art does not teach or suggest a nucleic acid probe with the structure and functionality required by the claims.  Additionally, the claimed probe is labelled with a fluorescent moiety, and thus does not encompass any naturally occurring products.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634